Citation Nr: 0611678	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  96-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	  Entitlement to service connection for a right hip 
condition on a direct basis.
2.	Entitlement to service connection for a left shoulder 
condition on a direct basis.
3.	Entitlement to service connection for a right hip 
condition, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for disability claimed to have resulted from injuries 
sustained during hospitalization at a Department of Veterans 
Affairs (VA) facility in 1995.
4.	Entitlement to service connection for a left shoulder 
condition, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for disability claimed to have resulted from injuries 
sustained during hospitalization at a VA facility in 1995.
5.	Entitlement to service connection for a respiratory 
condition, claimed as a spot on the lung, based on exposure 
to Agent Orange during service.
6.	Entitlement to service connection for left ulnar nerve 
palsy based on exposure to Agent Orange during service.
7.	Entitlement to service connection for enlarged prostate 
based on exposure to Agent Orange during service.

8.  	Entitlement to service connection for left ulnar nerve 
palsy claimed as numbness of the right ankle, right knee, 
right hip, and the fourth and fifth fingers, secondary to 
medications taken for service-connected post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Billie J. Grey

INTRODUCTION

The veteran had active military service from November 1969 to 
June 1971, including Army service in Vietnam from June 24, 
1970 to June 28, 1971.  

The original claim, requesting service connection for hip, 
shoulder and respiratory conditions, was filed in January 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  A September 1995 rating decision denied 
direct service connection for right hip and left shoulder 
conditions, as well as a respiratory condition.  A Notice of 
Disagreement (NOD) filed in October 1995, in addition to 
disagreeing with the rating decision, included an assertion 
that the right hip and left shoulder problems should be 
reviewed as claims under 38 U.S.C.A. § 1151.  An April 1997 
rating decision denied compensation for right hip and left 
shoulder conditions under the provisions of 38 U.S.C.A. § 
1151, and also denied service connection for a spot on the 
lung, left ulnar nerve palsy, and an enlarged prostate.  

The veteran's attorney filed a letter requesting an RO 
hearing in September 1997, and that letter was construed as 
constituting an additional NOD.  A Statement of the Case 
(SOC) that was issued in September 1997 discussed the right 
hip and left shoulder conditions under 38 U.S.C.A. § 1151, 
but did not revisit the claims for direct service connection 
for those conditions.  Also that SOC discussed the lung 
problem, left ulnar nerve palsy and enlarged prostate claims 
as a result of herbicide exposure.  There was an RO hearing 
in November 1997.  An October 1998 Rating Decision denied 
service connection for degenerative joint disease, right hip 
and left shoulder, claimed to have been aggravated under 
38 U.S.C.A. § 1151.  That rating decision also denied service 
connection for a respiratory condition/spot on the lung, left 
ulnar nerve palsy, and enlarged prostate, each claimed to be 
the result of herbicide exposure.  The request for secondary 
service connection for the left ulnar nerve palsy allegedly 
due to medications prescribed for service-connected PTSD was 
first raised in a letter dated January 12, 1998.  A 
Supplemental Statement of the Case (SSOC) was issued in 
November 1998.  The veteran perfected his appeal by letter in 
December 1998.  

There was a Travel Board hearing in May 2000 at the 
Montgomery RO.  During that hearing the veteran submitted 
additional documents and waived RO review of them.  The case 
was remanded in January 2001 for notification and development 
under the Veterans Claims Assistance Act of 2000 (VCAA).  
After a VCAA notice was issued in July 2001, the RO completed 
additional development and sent an SSOC in May 2002.  The 
Board again remanded the case in August 2003 specifying items 
for further development.  The RO completed the development 
requested and prepared SSOCs.  In November 2004, the veteran 
waived the 60-day waiting period and requested that the case 
be forwarded to the Board.

The Board notes that the veteran may have raised an informal 
claim seeking service connection for moles.  This was 
mentioned in the veteran's December 30, 1998, response to the 
SSOC issued November 5, 1998.  By letter dated July 12, 1999, 
the RO requested clarification from the veteran as to whether 
the mention of moles was a new claim.  That letter enclosed 
Forms VA 21-4138, Statement in Support of Claim and 21-
4142(2) Authorization for Release of Information.  The 
veteran, by letter dated September 10, 1999, responded to 
other issues raised in the Regional Office letter but did not 
address the question of the moles.  The veteran again 
mentioned the moles during the Travel Board hearing in May 
2000.  During a physical examination in August 2002, a VA 
Physician mentioned the presence of a "few possible 
dysplastic nevi on the chest."  Because the veteran did not 
respond to the RO's request for clarification as to whether 
he is seeking service connection for moles, no claim is 
presently pending for that condition.  If the veteran 
believes that he should be service-connected for this 
condition, he should file a claim for service connection for 
moles with the RO.  

The Board further notes that the veteran has mentioned that 
his daughter had problems, which were associated with his 
exposure to Agent Orange.  Such statements appeared in a July 
1996 treatment note from the VA Medical Center (VAMC), and in 
a December 1999 Social Security disability review concerning 
his daughter.  Again, the matter was discussed during the 
Travel Board hearing in May 2000.  The Acting Veterans Law 
Judge suggested at that time that the veteran and his 
daughter contact the Regional Office to discuss any benefits 
to which she might be entitled.  Because no claim has been 
filed, there is no action for VA to presently take with 
respect to this matter.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained.  VA has notified the veteran of the evidence 
needed to substantiate the claims addressed in this decision, 
has obtained all relevant evidence identified by the veteran, 
and has provided medical examinations and testing in order to 
assist him in substantiating his claims for VA compensation.  

2.  A right hip condition and left shoulder condition were 
not shown in the service medical records (SMRs).  

3.  There is no competent medical evidence in the record 
indicating that there is a causal relationship between 
injuries which occurred in service to the veteran's right hip 
and left shoulder, as claimed by the veteran, and the current 
condition of his right hip and left shoulder.

4.  The veteran was assaulted by another patient in the day 
room of the Tuscaloosa VAMC in April 1995.  

5.  The competent and probative evidence of record 
establishes that the veteran does not have any additional 
disability as a result of that altercation, or otherwise 
caused by hospital care, medical or surgical treatment, or 
examination due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA while he was treated at the Tuscaloosa VA Medical 
Center (VAMC), with respect to the left shoulder condition; 
however, additional disability was caused "as the result of 
hospitalization" and the altercation with respect to the 
right hip condition.  

6.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

7.  The veteran has not been diagnosed with a current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in the Republic of Vietnam.

8.  There is no competent medical evidence in the record 
which indicates that the veteran's current claimed 
respiratory condition, left ulnar nerve palsy, and enlarged 
prostate conditions are related to his military service.

9.  The competent medical evidence of record establishes that 
the veteran's claimed left ulnar nerve palsy, claimed as 
numbness of the right ankle, right knee, right hip, and the 
fourth and fifth fingers, is not a disability of service 
origin, nor was it proximately due to or the result of the 
service-connected PTSD condition, including the medication 
prescribed for treatment of that condition.




CONCLUSIONS OF LAW

1.  The right hip and left shoulder conditions were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

2.  The veteran does not have additional disability of his 
left shoulder as a result of the assault by another patient 
at the Tuscaloosa VAMC in April 1995.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2005).

3.  The veteran does have additional disability of his right 
hip as a result of the assault by another patient at the 
Tuscaloosa VAMC in April 1995, and to this extent the claim 
is granted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2005).  

4.  The veteran's current respiratory condition, left ulnar 
nerve palsy and enlarged prostate are not shown to be 
etiologically related to or aggravated by his active service, 
nor may it be presumed to be due to the exposure to Agent 
Orange in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e), 3.313 (2005).

5.  Left ulnar nerve palsy, claimed as numbness of the right 
ankle, right knee, right hip, and the fourth and fifth 
fingers, was not due to disease or injury that was incurred 
in or aggravated by service, nor proximately due to or the 
result of service-connected PTSD, including the medication 
prescribed for the treatment of that condition.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g).

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

Taking into consideration the above holdings in both 
Pelegrini and General Counsel Opinion 7-2004, the Board 
finds, for the reasons discussed below, that the requirements 
of the VCAA have been satisfied in this matter.

In this regard, the Board observes that notice letters dated 
in July 2001, September 2002, January 2004 and May 2004 were 
sent the veteran in which the RO advised him of the type of 
evidence required to substantiate his claims for service 
connection, including those claims for compensation under 38 
U.S.C.A. 1151.  In these letters, the RO also advised the 
veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believed 
might be relevant to his claims and what VA would do to 
assist him in the development of his claims.  

Although these letters were issued after the initial 
adjudication of the veteran's claims by the agency of 
original jurisdiction (AOJ), the Board finds that the RO did 
not err with respect to the timing of the VCAA notice 
requirement, as the VCAA was not law until after the RO 
adjudicated the claims initially in 1995 and in April 1997.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the claims have been 
readjudicated by the RO following the two Board remands.  
Therefore, to presently decide the issues on appeal will not 
be prejudicial to him.

Furthermore, the veteran was advised, by virtue of detailed 
SOCs dated in November 1995 and September 1997, and SSOCs 
dated in October 1998, May 2002, August 2004 and November 
2004, of the pertinent law and what the evidence must show in 
order to substantiate his claims.  Based upon the foregoing, 
the Board finds that appropriate notice has been given in 
this case with respect to each of the many service connection 
claims.  

Additionally, it is noted that in a recent case, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Here, because all of the 
claims for service connection are being denied, and therefore 
no ratings or effective dates will be assigned, there is no 
possibility of any harm or prejudice to the veteran in the 
Board deciding these matters without sending new notices, 
even though the notice letters that were sent did not advise 
him of the rating and effective date criteria with respect to 
each claimed disability.  

Finally, the Board finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder.  Neither the 
veteran nor the Board has identified any other pertinent 
evidence, not already of record, that would need to be 
obtained for an equitable disposition of his claims of 
entitlement.  As noted in the Introduction, this case was 
previously remanded by the Board in January 2001 and August 
2003.  In accordance with the Board's remand instructions, 
the RO requested and obtained a copy of the award letter and 
records from the Social Security Administration (SSA), and 
medical records from the Anniston Army Depot, Dr. Rumley and 
Dr. Brown.  The response from Dr. Williams indicated that he 
had no record of ever treating the veteran; and likewise, the 
attempt to obtain records from Noble Army Hospital resulted 
in a response that no patient records are maintained for the 
veteran.

Moreover, the Board notes that additional medical evidence 
was developed with respect to the veteran's claims in that he 
was afforded VA medical examinations for compensation 
purposes in 1995 and 2004, and that the SOC and SSOCs issued 
by the RO clarified what evidence would be required to 
establish entitlement to compensation for his claimed 
disorders.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the issues on appeal would not be prejudicial to him.  
Further, the claims folder reflects that the August 2004 SSOC 
contained the revised reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In fact, in 
a written statement by the veteran dated in November 2004, he 
noted that he had reviewed the recent VA decision and had no 
additional evidence to submit.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.


II.  Reasons or Bases Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder, including, but not limited to:  service 
medical and personnel records; the veteran's contentions, 
including testimony provided at personal hearings before the 
Regional Office in November 1997 and the Board in May 2000; 
VA examination reports from May 1999 and February 2004; a SSA 
evaluation from May 1999; VA records for inpatient and 
outpatient treatment on various dates during and after 1995; 
and a letter from the veteran's ex-wife.  In addition, the 
Board has received and reviewed letters and treatment records 
from private physicians and VAMCs.  The RO obtained extensive 
records from the SSA.  The RO also obtained statements from 
the Madigan Army Medical Center at Ft. Lewis, and the Martin 
Army Hospital at Ft. Benning, that they do not have any 
documents concerning the veteran.  Because it has been 
reported that these documents do not exist, the Board finds 
that it would be futile to attempt to make any further 
efforts to obtain them.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, including any favorable evidence, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim. 

A.  Combat Presumption

The U.S. Army Center for Research of Unit Records confirmed 
by letter dated April 10, 1998, that two of the bases where 
the veteran served were attacked during his tour of duty.  
Accordingly, the veteran is accorded the presumption of 
credibility provided to combat veterans with respect to the 
pertinent service connection claims.  38 U.S.C.A. § 1154(b) 
(West 2002).  As held by the Court, the "term 'service 
connection', as used in section 1154(b), refers to proof of 
incurrence or aggravation of [a] disease or injury in 
service, rather than to the legal standard for entitlement to 
payments for disability."  See Velez v. West, 11 Vet. App. 
148, 153 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Accordingly, the effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  However, the law does not 
create a presumption of service connection, and there must 
still be competent medical evidence relating the claimed 
disability to service where the question involves medical 
causation or diagnosis, such as in this case.

B.  Direct Service Connection - Right Hip and Left Shoulder

The veteran is seeking entitlement to service connection for 
a right hip condition and a left shoulder condition.  He 
contends that he injured his hip in August 1970 when he was 
in a barracks that was hit by a mortar round.  He also 
contends that he dislocated his shoulder in September 1970.  
Further, he described being thrown into a ditch by a blast 
while in Vietnam that resulted in injuries to his shoulders, 
hip and ankle.

The service medical records do not show any complaints of, or 
treatment or diagnoses for, either a right hip or left 
shoulder condition.  Concerning hip pain, the discharge 
summary from the VAMC in May 1995 notes that the veteran 
complained of hip pain.  However, electromyograph and nerve 
conduction velocity tests were normal.  During a VA 
Compensation and Pension examination in July 1995, the 
veteran stated that he had had hip pain since 1975, and that 
it had gotten worse.  The diagnosis was minimal degenerative 
joint disease.  There is also recent records documenting 
treatment for hip pain.  At a VA medical examination in 
February 2004, the VA examiner opined that the veteran had 
degenerative joint disease of the right hip, which is not at 
least as likely as not related to the veteran's active 
military service.  

With regard to shoulder pain, the file includes records from 
February 1991 concerning shoulder pain.  These documents 
include a referral from the Anniston Army Depot for physical 
therapy.  During a VA Compensation and Pension examination in 
July 1995, the veteran stated that he had had shoulder pain 
for the last ten years, and that he had reinjured it while 
working as a civilian in Saudi Arabia in 1990.  He reported 
numbness and tingling in the left little finger and ring 
finger of the left hand.  He also indicated that lifting 
something over 20 pounds aggravated the left shoulder and 
caused restricted movement.  The diagnosis was degenerative 
joint disease of the left shoulder.  On VA examination in 
February 2004, the examiner indicated that the claims file 
was reviewed.  The veteran reported a history of restricted 
motion of the left shoulder since service in Vietnam.  The 
diagnoses included chronic left shoulder pain, no cause 
found.  It was noted that an x-ray of the left shoulder was 
normal.  It was concluded that the left shoulder pain was not 
at least as likely as not related to the veteran's active 
service. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Further, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claims for service connection for a 
right hip condition and for a left shoulder condition, as 
these conditions were not incurred in or aggravated by active 
military service.  The competent medical evidence of record 
shows that the veteran has degenerative joint disease of the 
right hip and chronic left shoulder pain.  For each of these 
conditions, the VA examiner in February 2004 opined that it 
is not at least as likely as not that the current claimed 
conditions are etiologically related to the veteran's active 
military service.  There is no favorable medical opinion or 
other medical evidence of record that relates the current 
conditions of the right hip and left shoulder to service, or 
to the one year period following service.  

The Board notes that the veteran is competent to describe 
symptoms that he has experienced in his right hip and left 
shoulder, and there is no reason to doubt his credibility in 
this regard.  However, a layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
diagnoses or etiology.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998),  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims that he has a right 
hip and left shoulder condition, or that the alleged right 
hip and left shoulder conditions are in any way related to 
his period of service.

In summary, the Board concludes that the overwhelming 
preponderance of the evidence is against finding that the 
claimed right hip and left shoulder conditions are related to 
service.  Accordingly, the Board finds that the veteran's 
claims of entitlement to service connection for both a right 
hip and a left shoulder condition must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 CFR § 3.102 (2005).  

C. 38 U.S.C.A. § 1151 - Right Hip and Left Shoulder

The veteran also is alternatively seeking entitlement to 
compensation benefits for a right hip condition and a left 
shoulder condition under 38 U.S.C.A. § 1151.  In a statement 
attached to VA Form 9 filed in January 1998, the veteran 
stated that his right hip and left shoulder had been 
initially injured in Vietnam, and then were reinjured when he 
was attacked by another patient in the common room at a VA 
hospital while he was there as an inpatient. 

Under the provisions of 38 U.S.C.A. § 1151 that are here 
applicable, if VA hospitalization or medical or surgical 
treatment results in additional disability or death that is 
not the result of the veteran's own willful misconduct or 
failure to follow instructions, compensation is awarded in 
the same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a).  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).  

Those interpretations and the cited regulatory provision were 
invalidated by the Court in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 
115 (1994).  

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  This 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  The veteran's 
claim for benefits under 38 U.S.C.A. § 1151 was filed in 
January 1995.  The amended statute is less favorable to the 
veteran's claim.  Therefore, since the veteran's claims were 
filed prior to October 1997, see VAOPGCPREC 40-97, they must 
be adjudicated under the provisions of § 1151 as that law 
existed prior to the amendment:  

Thus, for purposes of this section, a disability or 
death is a qualifying additional disability if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary 
and the proximate cause of the disability or death 
was due to (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical 
treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  

Where disease, injury, death or the aggravation of 
an existing disease or injury occurs as a result of 
having submitted to an examination, medical or 
surgical treatment, hospitalization or the pursuit 
of a course of vocational rehabilitation under any 
law administered by the Department of Veterans 
Affairs and not the result of willful misconduct; 
disability or death compensation, or dependency and 
indemnity compensation will be awarded for such 
disease, injury, aggravation, or death as if such 
condition were service-connected. 
38 C.F.R. § 3.800(a).

In determining whether an additional disability 
resulted from a disease or an injury or an 
aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, the 
following considerations will govern:

(1) It will be necessary to show that the 
additional disability is actually the result of 
such disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.

(2) The mere fact that aggravation occurred will 
not suffice to make the additional disability 
compensable in the absence of proof that it 
resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as the 
result of training, hospitalization, medical or 
surgical treatment, or examination.
38 C.F.R. § 3.358(c).

Turning to the facts, in April 1995, the veteran was involved 
in an altercation in a common room with another patient 
during inpatient treatment at the VAMC.  The veteran had 
previously complained of hip pain.  Immediately after the 
altercation the veteran was described as having reddened 
areas on the forehead and bridge of his nose.  The veteran 
was referred for electromyography of his hip, which was 
conducted the same day.  The electrodiagnostic examination 
did not reveal any abnormal findings, but the May 1995 
discharge summary notes that the veteran was complaining of 
hip pain.

There is no complaint of shoulder pain recorded in the 
Progress Notes maintained by the VAMC for two days after the 
altercation.  In July 1995 at a VA medical examination 
related to these claim, the veteran reported that he had had 
pain in his left shoulder for about ten years, and that he 
reinjured it while working as a civilian in Saudi Arabia in 
1990.  There is no mention of any additional injury during 
the altercation a few months earlier.  In a November 1995 
Medical History taken at the Tuscaloosa VAMC, the veteran 
complained of pain in his hip and knee from the assault, but 
no mention was made of the shoulder.

The competent medical evidence of record shows that the 
veteran has degenerative joint disease of the right hip and 
chronic left shoulder pain.  For both of these conditions the 
doctor opined after a VA medical examination in February 2004 
that it was not at least as likely as not that the current 
conditions are etiologically related to the treatment 
received during a period of hospitalization in 1995.  

As to the left shoulder, the Board finds that the veteran was 
not injured during hospital treatment, and that this 
condition was not incurred "as the result of 
hospitalization."  See Jackson v. Nicholson, No. 05-7057 
(Fed. Cir. Dec. 30, 2005).  Any asserted injuries caused by 
the altercation with respect to the left shoulder, if any, 
resolved without complication.  No complaints were made of 
this condition two days following the altercation, or at the 
time of hospital discharge, and the veteran subsequently 
related the cause of his current left shoulder pain to a 
time-period ten years earlier when he injured/reinjured it 
while working in civilian employment, and not because of the 
altercation while hospitalized.  

As to the right hip condition, however, the Board finds, 
taking into consideration the benefit of the doubt doctrine 
and the recent change in the law caused by the decision of 
the United States Court of Appeals for the Federal Circuit in 
Jackson, that this condition was incurred "as the result of 
hospitalization."  Even though this condition is not related 
to any treatment per se provided by VA during the period of 
hospitalization, the Board finds, taking into consideration 
both the favorable and unfavorable evidence of record, as 
well as the need to bring this long pending matter to final 
resolution, that this condition was incurred as a result of 
the altercation.  The May 1995 hospital discharge summary 
reflects that the veteran was then complaining of hip pain, 
and he continued to complain of such pain following discharge 
when subsequently seen by VA.  Given the contemporaneous 
nature of this report in relation to the altercation during 
the period of hospitalization, a grant of benefits under 
section 1151 is warranted pursuant to Jackson.  

D. Agent Orange - Respiratory Condition, Left Ulnar Nerve 
Palsy, and Enlarged Prostate

The veteran claims that he is entitled to service connection 
for a respiratory condition, left ulnar nerve palsy, and 
enlarged prostate based on exposure to Agent Orange during 
service.  VA pulmonary function testing completed in March 
2004 revealed mild chronic obstructive pulmonary disease.  

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  This presumption applies 
to veterans who served in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  Presumptive service connection 
is warranted for the following disorders:  chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of section 3.307(a)(6) are met.  38 
C.F.R. § 3.309(e).  

The specified diseases do not include the claimed (non-
cancerous) respiratory condition, left ulnar nerve palsy, or 
enlarged (not cancerous) prostate.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Thus, none of these conditions are disabilities 
for which presumptive service connection based on Agent 
Orange exposure during service may be granted.  Therefore, 
service connection cannot be granted under 38 C.F.R. 
§ 3.309(e).  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  Accordingly, the 
presumptive claims for service connection for a respiratory 
condition, left ulnar nerve palsy and enlarged prostate as a 
result of exposure to Agent Orange during service are denied 
as a matter of law.

Notwithstanding the foregoing presumptive provisions, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Accordingly, the Board will proceed to evaluate whether 
direct service connection is warranted for the claimed 
respiratory condition, left ulnar nerve palsy and enlarged 
prostate.  See 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against the veteran's claims of entitlement to direct 
service connection for a respiratory condition, left ulnar 
nerve palsy and enlarged prostate due to the complete absence 
of any medical nexus evidence that relates any current 
condition to an event, injury, or disease that was incurred 
in or aggravated by service.  The evidence of record fails to 
demonstrate that the veteran developed any of the claimed 
conditions as a result of his military service.  In his 
original claim filed in January 1995, the veteran stated that 
his chest x-ray was "bad" when he was processing out at 
Fort Lewis.  The Report of Medical Examination for his 
separation from service is included in the C-file.  The 
clinical evaluation of all items was normal, with only the 
notation: "Examination of the Chest:  shows prominent right 
hilum thought to represent normal vascular structures rather 
than adenopathy.  The chest is otherwise unremarkable."  The 
veteran stated on the form that there had been no changes 
since his last test and that he had reviewed his medical 
record.  

A March 1995 VA report of chest X-ray noted changes of healed 
granulomatous disease, but no evidence of active pulmonary 
disease.  A July 1995 VA report of chest X-ray indicated 
there was calcified right hilar and right parenchymal 
granulomata with pulmonary vasculature normal.  No pulmonary 
infiltrate was noted.  On VA examination in February 2004, 
the examining physician noted an abnormal chest X-ray that 
indicated the presence of old granulomatous disease.  As 
noted above, the March 2004 pulmonary function testing showed 
mild COPD, which was noted by the VA examiner in an addendum 
to the February 2004 examination report.  

The veteran also claims that he suffers from left ulnar nerve 
palsy, including numbness of the right ankle, knee, hip and 
fourth and fifth fingers.  The first complaint concerning 
this numbness is in the records of the Anniston Army Depot 
Health Clinic in February 1991, when the veteran was employed 
there.  Nerve conduction tests completed at the VAMC in July 
1995 confirmed the existence of left ulnar nerve palsy.  An 
August to September VA hospitalization summary noted a 
history of trauma to the right knee in August 1995.  A March 
1995 treatment record noted that the veteran had no tics or 
tremors.  However the examination in February 2004 found the 
left upper extremity electromyography nerve conduction 
velocity to be normal.  

The veteran additionally claims that his enlarged prostate is 
due to exposure to Agent Orange.  There is no record of any 
prostate problem during service and no complaint, treatment 
or diagnosis in any VA medical file prior to September 1996.  
During the VA examination in February 2004 the veteran denied 
having a problem with his kidneys or prostate.  

The Board appreciates the sincerity of the veteran in 
pursuing these claims.  However, while the Board is 
sympathetic to the veteran, we are not permitted to reach 
medical determinations without considering objective medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  In addition, while the 
veteran may believe that his respiratory condition, left 
ulnar nerve palsy and enlarged prostate are related to 
herbicide exposure and/or directly to some other event injury 
or disease that occurred during service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen , supra; Espiritu, supra.

Here, the record is devoid of any favorable medical evidence 
establishing a causal relationship between the veteran's 
current claimed conditions and service.  Whether the 
veteran's respiratory condition, left ulnar nerve palsy and 
enlarged prostate are related to an incident incurred in 
military service, is a matter of medical etiology See 
Espiritu, supra.

Furthermore, although the essence of an assertion of 
continuity is symptoms, in a merits context, a lack of 
evidence of treatment questions the credibility of 
continuity.  The Board finds the normal separation physical, 
and the gap in evidence of treatment to be of greater 
probative weight than the veteran's recent assertions 
relating these conditions to service.  See 38 C.F.R. § 3.303 
(b) (2004); see also Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).  

In sum, for each of these conditions-the respiratory 
condition, the left ulnar nerve palsy and the enlarged 
prostate-the doctor opined in the February 2004 VA medical 
examination report that it is not at least as likely as not 
that any of these conditions are etiologically related the 
veteran's exposure to Agent Orange during his active military 
service.  

In view of the foregoing, the Board concludes that the 
overwhelming preponderance of the competent and probative 
medical evidence is against finding that the veteran's 
respiratory condition, left ulnar nerve palsy, including 
numbness of the right ankle, knee, hip and fourth and fifth 
fingers, and enlarged prostate were incurred in or aggravated 
by the veteran's military service, to include exposure to 
herbicides during service.  



E. Secondary Service Connection - Left Ulnar Nerve Palsy

The Board notes that in June 1999, the RO granted service 
connection for PTSD, currently evaluated as 100 percent 
disabling, effective January 19, 1995.  The veteran 
alternatively asserts that his left ulnar nerve palsy, 
claimed as numbness of the right ankle, knee, hip, and fourth 
and fifth fingers, is secondary to PTSD, having been caused 
by the medications being taken for that condition.

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the Court has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to establish service connection for a claimed 
disorder on a secondary basis, there must be:  (1) medical 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v  West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  A determination as to whether these requirements are 
met is based on an analysis of all of the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to the issue of entitlement to service 
connection for left ulnar nerve palsy, claimed as numbness of 
the right ankle, knee, hip, and fourth and fifth fingers and 
as discussed above, the Board finds that the veteran's 
service medical records show no evidence of any complaints or 
findings of the claimed conditions during service.  
Additionally, there is no medical evidence of record 
suggesting a direct connection between the veteran's military 
service and left ulnar nerve palsy, claimed as numbness of 
the right ankle, knee, hip, and fourth and fifth fingers.  
Accordingly, direct service connection is not warranted for 
this condition.

As to secondary service connection, the veteran argues that 
his left ulnar nerve palsy, claimed as numbness of the right 
ankle, knee, hip, and fourth and fifth fingers, developed 
secondary to the medication taken for his service-connected 
PTSD.  During the February 2004 examination no cause was 
identified for the numbness of fingers.  Moreover, and of 
significance, the examiner opined that it is not at least as 
likely as not that the left ulnar nerve palsy is being caused 
or chronically worsened by medications the veteran is taking 
to treat his service-connected PTSD.  In light of this 
negative opinion, and the absence of any other competent and 
favorable medical evidence relating the left ulnar palsy to 
the service connected PTSD or medications being taken for 
that condition, the overwhelming preponderance of the 
evidence is against this secondary service connection claim.  
The veteran simply is not competent to provide the required 
medical nexus evidence.  Accordingly, this claim must be 
denied.

ORDER

Entitlement to service connection for a right hip condition 
on a direct basis is denied.  

Entitlement to service connection for a right hip condition 
pursuant to 38 U.S.C.A. § 1151 is granted.

Entitlement to service connection for the left shoulder 
condition, both on a direct basis and pursuant to 38 U.S.C.A. 
§ 1151, is denied.

Entitlement to service connection for a respiratory 
condition, both on a direct basis and based on exposure to 
Agent Orange, is denied.

Entitlement to service connection for left ulnar nerve palsy, 
both on a direct basis and based on exposure to Agent Orange, 
is denied. 

Entitlement to service connection for enlarged prostate, both 
on a direct basis and based on exposure to Agent Orange, is 
denied.

Entitlement to service connection for left ulnar nerve palsy, 
claimed as numbness of the right ankle, right knee, right hip 
and the fourth and fifth fingers, secondary to medications 
taken for service-connected PTSD, is denied.




	                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


